Citation Nr: 1703912	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  97-08 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 12, 1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his aunt, and two other acquaintances


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied a claim for a TDIU.  A November 1996 rating decision granted a TDIU, but only for the period beginning May 12, 1992.  The Veteran perfected an appeal of entitlement to a TDIU for the period prior to May 12, 1992.

The claim has a lengthy procedural history.  It was initially denied by the Board in an April 2000 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court or CAVC), and in September 2001, the Court vacated the Board's decision and remanded it back for further adjudication.  The Board again denied the claim in August 2002, and the Court remanded it in April 2003.  The Board then remanded the claim for further development in January 2004, and later denied it in November 2005.  The Court remanded it back to the Board in November 2006.  The Board remanded the claim for additional development in May 2007, and later denied it in June 2009.  The Court remanded it back to the Board in August 2011.  The Board once again remanded it for additional development in March 2012, and later denied it in October 2015.  The Court remanded it back to the Board in October 2016.

As a separate matter, the Board notes that the Veteran was granted service connection for a right forehead laceration in a March 1970 rating decision.  The effective date of this award was June 10, 1969.  However, beginning with a May 2006 rating decision, the effective date shown on the Veteran's code sheets is June 10, 2006.

Similarly, a May 1979 rating decision granted service connection for hyperkeratosis and intertrigo of the feet and dyshidrotic eczema of the hands effective from August 28, 1978.  However, beginning with a November 1996 rating decision, the effective date shown on the Veteran's code sheets is August 28, 1992.  It is not clear why these effective dates were changed many years after they were originally assigned, and the agency of original jurisdiction (AOJ) should correct the record where appropriate.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran has been service-connected for hyperkeratosis of the feet and eczema of the hands, rated at 10 percent; residuals of a right forehead laceration, rated at 0 percent; residuals of an umbilical hernia, rated at 0 percent; posttraumatic stress disorder (PTSD) rated at 50 percent from July 1, 1991; and partial complex seizure disorder, rated at 20 percent from January 6, 1992.

2.  Prior to July 1, 1991, the Veteran's service-connected disabilities did not preclude him from obtaining or maintaining substantially gainful employment; from that date, service-connected disabilities precluded gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met from July 1, 1991.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

The Veteran filed his claim for a TDIU on May 12, 1989.  See May 2011 CAVC Memorandum Decision at 2-3.  During this appeal period, the Veteran has been service-connected for hyperkeratosis of the feet and eczema of the hands, rated at 10 percent; residuals of a right forehead laceration, rated at 0 percent; residuals of an umbilical hernia, rated at 0 percent; posttraumatic stress disorder (PTSD) rated at 50 percent from July 1, 1991; and partial complex seizure disorder, rated at 20 percent from January 6, 1992.  His combined rating is 10 percent prior to July 1, 1991; 50 percent from July 1, 1991 to January 5, 1992; and 60 percent thereafter.  Therefore, he does not meet the schedular criteria for a TDIU.

Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has filed several VA Form 21-8940 TDIU applications, which contain some conflicting information.  Collectively, they reflect that he completed four years of high school and possibly one year of college.  He worked as a delivery driver until 1978 or 1979.

First, the Board finds that a TDIU prior to July 1, 1991, is not warranted in this case.  During that time, the Veteran was only service-connected for a skin condition of the feet and hands, residuals of a right forehead laceration, and residuals of an umbilical hernia.  The combined evaluation for these disabilities was 10 percent, and the evidence does not show any functional impairment associated with these conditions during the appeal period, let alone impairment sufficient to preclude him from obtaining or maintaining gainful employment, including work as a delivery driver.

Rather, from May 1989 to June 1989, the Veteran was hospitalized at a VA facility for a diagnosis of antisocial personality disorder.  During a December 1989 VA hearing, the Veteran asserted that he was unable to work due to conditions which were not service-connected at the time, including PTSD and a back disorder.  From February 1991 to March 1991, the Veteran was again hospitalized at a VA facility for diagnosed PTSD and anxiety disorder.  Although the Veteran was found "not to be currently employable," the attending physician did not specify whether this was due to his service-connected skin condition, forehead laceration, or umbilical hernia residuals.

From July 1, 1991, however, the assignment of a TDIU is warranted.  The award of service connection for PTSD and assigned 50 percent rating became effective as of that date.  Notably, the Veteran was hospitalized at a VA facility from May 1991 to June 1991 for a diagnosis of PTSD.  After his discharge, he continued to be treated for PTSD, as well as the subsequently service-connected seizure disorder.

The evidence also includes a February 1992 report from a social worker addressing chronic, paranoid-type schizophrenia.  A global assessment of function (GAF) score of 40 was assigned which, under the DSM-IV, signified major impairment in several areas and encompassed an inability to work.  Schizophrenia is not a service-connected condition.  However, as noted in the October 2016 Joint Motion for Remand from the Court, the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected versus nonservice-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Indeed, a July 1992 Social Security Administration (SSA) decision indicated a primary diagnosis of schizophrenia and secondary diagnosis of PTSD, and that the conditions had become severe enough to meet SSA's special requirements for disability.

In sum, the evidence shows the Veteran experiencing major impairment sufficient to preclude gainful employment due to symptoms of a mental disorder which, for VA purposes, are assumed to be associated with his service-connected PTSD.  Therefore, the criteria for an extraschedular TDIU have been met.  While the Board does not have the authority to assign such an extraschedular TDIU in the first instance, Bowling v. Principi, 15 Vet. App. 1 (2001), the matter was already referred to the Director of Compensation Services for extraschedular consideration in May 2015.


ORDER

A TDIU is denied prior to July 1, 1991, but granted from that date.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


